Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 3 November 2021.  Claims 1, 15, 18 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 2016/0291922 A1) in view of Tokubo (US 2018/0096519 A1) and further in view of Kim et al. (US 2014/0053086 A1).

Claim 1.  Montgomerie discloses a method comprising: at a first device with one or more processors and a computer-readable storage medium: 
displaying, on the first device, a first user interface of a software development setting, the first user interface comprising a … view that displays … visual content depicting a 3D model …, a remote user may analyze the image of a 3D object (P. 0060) and the remote user may view an image being streamed by a local user and the remote user may annotate the image of the 3D object (P. 0061) wherein the remote view is a virtual view of the local user’s environment (P. 0075), wherein
a second user interface on a second device, local and remote users may share a view of an object, each on respective displays (P. 0056) wherein the local user’s display may be a head mounted display (P. 0057),
comprises a second view that displays second visual content depicting the 3D model by positioning the second visual content at a position in a real-world coordinate system of a real-world setting and providing the second view based on a second viewpoint in the real-world coordinate system, and the second view point changes based on changes in position or orientation of the second device in the real-world coordinate system of the real-world setting, sharing augmented reality elements layered on top of real world views between a local user and one or more remote users (P. 0037) as a local user moves around the real-world object (P. 0040) the local user view is moved within the environment (P. 0044) with the field of view of the camera according to movement of the local user device (P. 0050) from different perspectives (P. 0058);
receiving, on the first device, input providing a change to the 3D model, the remote user may annotate the image of the object (P. 0061),
responsive to the input providing the change to the 3D model, providing data corresponding to the change, wherein the second view of the 3D model is updated based on the data to maintain consistency between the 3D model in the first view and the second view, annotations made by the remote user are transmitted to the local user’s display (wearing the head mounted display) (P. 0061).  

Montgomerie does not disclose displaying, on the first device … a first view that displays a first visual content depicting a 3D model based on a first viewpoint; wherein the second view point is different from the first viewpoint, as disclosed in the claims.  While it appears that Montgomerie discloses that the remote display provides a separate unique camera view, it is not clear; however, Montgomerie does provide a different virtual view of the local user’s environment, but it is not clear that this is a different viewpoint.  However, in the same field of invention, Tokubo discloses a first device displays a first view of a scene from a first perspective (P. 0077) and a second device displays a second view of a scene from a perspective, the second perspective different from the first perspective (0078).  Therefore, considering the teachings of Montgomerie and Tokubo, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine displaying, on the first device … a first view that displays a first visual content depicting a 3D model based on a first viewpoint; wherein the second view point is different from the first viewpoint with the teachings of Montgomerie with the motivation to provide a collaboration
service wherein each participant may have his or her own view to directly manipulate
data in a virtual collaboration space through each respective client’s screen (Kim: P.
0007).

Montgomerie does not disclose … on the first device, … providing a change to parameters that define the 3D model, as disclosed in the claims.  However, in the same field of invention, Kim discloses the first user can edit the first view of the image on the screen of the first client (P. 0095) and the second user can edit the second view of the image on the screen of the second client (P. 0096) wherein the first and second users can edit the same data jointly (P. 0097, Fig. 8).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine … on the first device, … providing a change to parameters that define the 3D model with the teachings of Montgomerie and Tokubo with the motivation to provide a collaboration service wherein each participant may have his or her own view to directly manipulate data in a virtual collaboration space through each respective client’s screen (Kim: P. 0007).

Claim 2.  Montgomerie, Tokubo and Kim disclose the method of claim 1 and Montgomerie further discloses providing a data object corresponding to the 3D model directly from the first device to the second device; and providing the data corresponding to the change directly from the first device to the second device, the remote user may annotate the image 3D models and the local user is able to see the updated annotations registered to the live feed (P. 0061).  

Claim 3.  Montgomerie, Tokubo and Kim disclose the method of claim 1 and Montgomerie further discloses providing a data object corresponding to the 3D model indirectly from the first device to the second device; and providing the data corresponding to the change indirectly from the first device to the second device, the annotations and 3D models are provided from the remoter user to the local user registered in a live feed (P. 0061).  

Claim 4.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and Montgomerie further discloses the 3D model is maintained on a server separate from the first device and second device, wherein a data object corresponding to the 3D model and the data corresponding to the change are provided by the server to the second device, the local user may download the 3D content and instructions from cloud storage (P. 0063).  

Claim 5.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and Tokubo discloses a first device displays a first view of a scene from a first perspective (P. 0077) and a second device displays a second view of a scene from a perspective, the second perspective different from the first perspective (0078).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first viewpoint is: based on a different viewing position than the second viewpoint; or based on a different viewing angle than the second viewpoint with the teachings of Montgomerie, Tokubo and Kim with the same motivation used in the rejection of Claim 1.

Claim 6.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and Montgomery discloses the local camera may be either monocular or binocular augmented reality glasses (P. 0168) and Kim discloses the camera includes a lens and an image sensor (P. 0054) on a head mounted display or support a multiple viewpoint (P. 0097).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first view is monoscopic and the second view is stereoscopic; the first viewpoint is identified based on user input and the second viewpoint is identified based on position or orientation of the second device in a real world setting; or the first viewpoint is independent of device position and orientation and the second viewpoint is dependent on device position and orientation with the teachings of Montgomerie, Tokubo and Kim with the motivation for the local user to be able to provide a more accurate view of the image of the object being observed to aid the remote user in providing assistance.

Claim 7.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and, Kim further discloses the object images displayed on the client display screens are virtual reality stereoscopic perspective views of the object (P. 0095, 0096).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first view or second view is based on a virtual reality setting comprising the 3D model with the teachings of Montgomerie, Tokubo and Kim with the motivation for the local user to be able to provide a more accurate view of the image of the object being observed to aid the remote user in providing assistance.

Claim 8.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and Montgomerie further discloses the first view is based on a mixed reality setting that combines the 3D model with content from a real-world setting captured by a camera on the first device or the second device, Montgomerie provides systems and methods for sharing Augmented Reality ("AR") elements layered on top of real world views between a local user and one or more remote, e.g., an expert, with the ability for each user to interact with and manipulate the same shared elements (P. 0037).  

Claim 9.  Montgomerie, Tokubo and Kim disclose the method of claim 1 and Mongomerie further discloses establishing a communication link between the first device and the second device to enable synchronized display of changes to the 3D object on the first device and second device, the remote user may annotate the image 3D models and the local user is able to see the updated annotations registered to the live feed (P. 0061) the 3D object is communicated from the local user to the remote user over a network connection (P. 0074).  

Claim 10.  Montgomerie, Tokubo and Kim disclose the method of claim 9, and Montgomerie further discloses the communication link is established via an operating system-level service call, the devices run an operating system (P. 0073) and the remote user may view and annotate the received image and transmit the annotated image back to the local user (P. 0074) and the application may recognize the type of hardware being used by both the user and the remote expert, and adapt according to specs of the hardware and Operating System (P. 0168).  

Claim 14.  Montgomerie, Tokubo and Kim disclose the method of claim 1, and Montgomerie further discloses interaction using augmented reality may include receiving combined AR coordinates, 3D object information and encoded video frame from user, updating a background image, update the rendered scene's camera view according to the AR coordinates, updating the positions and existence of 3D objects, loading 3D content and instructions from cloud storage, creating new content by adding 3D models or annotating the rendered view and returning the updated rendered view to the user (P. 0063) and Kim discloses that each respective user may collaboratively edit the image (P. 0095-0097).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine providing data corresponding to the change comprises: detecting multiple changes between an initial state and a final state of the 3D model; and providing data corresponding to differences between the initial state and the final state of the 3D model with the teachings of Montgomerie, Tokubo and Kim with the motivation for the local user to be able to provide a more accurate view of the image of the object being observed to aid the remote user in providing assistance.

Claim(s) 15 is/are directed to system (comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 16.  Montgomerie, Tokubo and Kim disclose the system of claim 15, and Montgomerie further discloses the 3D model is maintained on a server separate from the first device and second device, wherein the server is configured to provide a data object corresponding to the 3D model and the data corresponding to the change to the second device, the local user may download the 3D content and instructions from cloud storage (P. 0063) defined components of an AR interaction may be provided to a content modeling tool to be prepared for deployment and storage, including 3D models which may be provided to a content associator forming associations between content items and may provide the result to a packager to combine the associated content into a content package to be uploaded to an appropriate storage, such as a cloud-based storage (P. 0142).  

Claim 17.  Montgomerie, Tokubo and Kim disclose the system of claim 15, and Montgomery discloses the local camera may be either monocular or binocular augmented reality glasses (P. 0168) and Kim discloses the camera includes a lens and an image sensor (P. 0054) on a head mounted display or support a multiple viewpoint (P. 0097).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first view is monoscopic and the second view is stereoscopic with the teachings of Montgomerie, Tokubo and Kim with the motivation for the local user to be able to provide a more accurate view of the image of the object being observed to aid the remote user in providing assistance.

Claim(s) 18, 19 is/are directed to non-transitory computer-readable storage medium (storing program instructions computer-executable on a computer to perform operations) claim(s) similar to the method claim(s) of Claim(s) 1, 5 and is/are rejected with the same rationale.

Claim 20. Montgomerie, Tokubo and Kim disclose the non-transitory computer-readable storage medium of claim 18, and Montgomerie further discloses the user of remote camera display is seated and stationary (P. 0056, Fig. 2) and the user of the local camera device may be free to move around and view the subject  from any perspective (P. 0058) and Kim discloses a collaborative method is implementable by a portable processing device having a camera (P. 0010) including the activities of transmitting, to a server, an identification information request message including an image acquired by the camera (P. 0011).  Therefore, considering the teachings of Montgomerie, Tokubo and Kim, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first viewpoint is independent of device position and orientation and the second viewpoint is dependent on device position and orientation with the teachings of Montgomerie, Tokubo and Kim with the motivation to allow the local user to concentrate on providing sufficient views of the object to provide enough information for instructions and further to allow the remote user to concentrate on providing the instructions to the local user without having to be concerned with providing the different views of the object.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 2016/0291922 A1) in view of Tokubo (US 2018/0096519 A1) and Kim et al. (US 2014/0053086 A1) and further in view of Pellosie, Jr. et al. (US 5,015,188).

Claim 11.  Montgomerie, Tokubo and Kim disclose the method of claim 1, but Montgomerie does not disclose a shared memory on the second device comprises a copy of the 3D model, wherein providing the data corresponding to the change comprises updating the copy of the 3D model in the shared memory on the second device based on the data, as disclosed in the claims.  However, in the same field of invention, Pellosie discloses a number of components in a helmet mounted display system that provide communication through a shared memory that is both written to and read from by separate conventional software processors, or computers (C. 5, L. 24-42).  Therefore, considering the teachings of Montgomerie, Tokubo, Kim and Pellosie, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a shared memory on the second device comprises a copy of the 3D model, wherein providing the data corresponding to the change comprises updating the copy of the 3D model in the shared memory on the second device based on the data with the teachings of Montgomerie, Tokubo and Kim with the motivation to provide a fast and efficient method of communicating the 3D model rendering and manipulation between the local and remote devices in Montgomerie.

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 2016/0291922 A1) in view of Tokubo (US 2018/0096519 A1) and Kim et al. (US 2014/0053086 A1) and further in view of Brands et al. (US 2015/0121466 A1).

Claim 12.  Montgomerie, Tokubo and Kim disclose the method of claim 1 but Montgomerie does not disclose detecting a wireless or wired connection between the first device and the second device; and based on the detecting of the wireless or wired connection, sending a communication to the second device to automatically launch the second user interface on the second device, as disclosed in the claims.  However, in the same field of invention, Brands discloses a number of components in a helmet mounted display system that provide communication through a shared memory that is both written to and read from by separate conventional software processors, or computers (C. 5, L. 24-42).  Therefore, considering the teachings of Montgomerie, Tokubo, Kim and Brands, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine detecting a wireless or wired connection between the first device and the second device; and based on the detecting of the wireless or wired connection, sending a communication to the second device to automatically launch the second user interface on the second device with the teachings of Montgomerie, Tokubo and Kim with the motivation to provide an efficient method of beginning communication between the local and remote devices by only operating the 3D analysis software when an connection exists to execute the shared session.

Claim 13.  Montgomerie, Tokubo and Kim disclose the method of claim 1 but Montgomerie does not disclose detecting a wireless or wired connection between the first device and the second device; based on the detecting of the wireless or wired connection, providing, on the first user interface, an option to link the second device into a current editing session of the user interface; receiving input selecting the option; and based on receiving the input, sending a communication to the second device to automatically launch the second user interface on the second device and connect the second user interface to the current editing session, as disclosed in the claims.  However, in the same field of invention, Brands discloses once the service is installed, connectivity with the peripheral device includes the steps of: connect, e.g. plug in the peripheral device to the processing device, (2) perform a user action such as click on a button on the peripheral device to go allow content to be displayed on the central screen or display (C. 5, L. 24-42).  Therefore, considering the teachings of Montgomerie, Tokubo, Kim and Brands, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine detecting a wireless or wired connection between the first device and the second device; based on the detecting of the wireless or wired connection, providing, on the first user interface, an option to link the second device into a current editing session of the user interface; receiving input selecting the option; and based on receiving the input, sending a communication to the second device to automatically launch the second user interface on the second device and connect the second user interface to the current editing session with the teachings of Montgomerie, Tokubo and Kim with the motivation to provide an efficient method of beginning communication between the local and remote devices by only operating the 3D analysis software when an connection exists to execute the shared session.

Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive.
Independent Claims 1, 15 and 18 have been amended as follows:
Claim 1 is amended herein to recite “displaying, on the first device, a first user interface of a software development setting, the first user interface comprising a first view that displays first visual content depicting a 3D model based on a first viewpoint, wherein a second user interface on a second device comprises a second view that displays second visual content depicting the 3D model by positioning the second visual content at a position in a real-world coordinate system of a real- world setting and providing the second view based on a second viewpoint in the real-world coordinate system, wherein the second viewpoint is different from the first viewpoint and the second viewpoint changes based on changes in position or orientation of the second device in the real-world coordinate system of the real-world setting.”

The examiner respectfully disagrees.  Montgomerie discloses that as a local user with a mobile camera equipped device moves around an object, the local view is moved within the environment and the field of view of the local camera aligning to the movement of the local user device to different perspectives.  Therefore, Montgomerie discloses that the second viewpoint displays second visual content depicting the 3D model by positioning the second visual content at a position in a real-world coordinate system of a real-world setting and providing the second view based on a second viewpoint in the real-world coordinate system, and the second view point changes based on changes in position or orientation of the second device in the real-world coordinate system of the real-world setting.

Applicant’s arguments with respect to claim(s) 1, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Montgomerie does not explicitly disclose that the remote user’s display is equipped with a camera and the second camera view is different from the local camera view.  New prior art reference Tokubo discloses that two different users with two different camera equipped devise view the same real-world scene from two different perspectives, wherein at least one device is mobile.  Combining Tokubo with Montgomerie would clarify that the remote display is equipped with a camera and the remote camera view is different from the local camera view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/4/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177